Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims:

Claims 1-22 are pending examination. 


Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1,4,5,6,7,8,9,10,11,12,15,16,17,18,19,20,21 and 22   are rejected on the ground of nonstatutory double patenting as being unpatentable over claims
1,2,3,1,5,6,7,8,10,11,12,13,11,15,16,17,18 and 19 of U.S. Patent No. 9,948,402.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. 
 With respect to the claims mentioned of present application and claims of U.S. Patent No. 9,948,402 mentioned above teaches the same limitations as underlined below:
Present application
U.S. Patent No. 9,948,402
As per claim 1, A   system for communication, the system comprising: an integrated optical communication system comprising one or more complementary metal-oxide semiconductor (CMOS) electronics die coupled to a silicon photonic interposer, wherein the silicon photonic interposer comprises a plurality of reticle sections, said integrated optical communication system being operable to:  a first reticle section and a second reticle section of said plurality of reticle sections utilizing a waveguide, wherein said waveguide comprises a taper region at a boundary between said first and second reticle sections, said taper region expanding an optical mode of said communicated optical signal prior to said boundary and narrowing said optical mode after said boundary; and wherein at least a first CMOS electronics die of the one or more CMOS electronics die is coupled to the first and second reticle sections. 


As per claim 1, A method for communication, the method comprising: in an integrated optical communication system comprising one or more complementary metal-oxide semiconductor (CMOS) electronics die coupled to a silicon photonic interposer, wherein the silicon photonic interposer comprises a plurality of reticle sections: communicating an optical signal between two of said plurality of reticle sections utilizing a waveguide, wherein said waveguide comprises a taper region at a boundary between said two of said plurality of reticle sections, said taper region expanding an optical mode of said communicated optical signal prior to said boundary and narrowing said optical mode after said boundary.  



9,948,402 does not explicitly mention “wherein at least a first CMOS electronics die of the one or more CMOS electronics die is coupled to the first and second reticle sections.”, It would have been obvious to one in the ordinary skills in the art to understand that the Patent application shows within FIG. 2A the e-die ( the CMOS die) is connected/coupled to the reticle sections (203A & 203B)  and detailed within Paragraph [0028-0030]) .  

As per claim 4, The system of claim 1, wherein said integrated optical
communication system is operable to receive a continuous wave (CW) optical signal in a first of said plurality of reticle sections in said silicon photonic interposer from an optical source external to said silicon photonic interposer.  
As per claim 2, The method according to claim 1, comprising receiving a continuous wave (CW) optical signal in a first of said plurality of reticle sections in said silicon photonic interposer from an optical source external to said silicon photonic interposer.

As per claim 5, The system according to claim 4, wherein said integrated optical communication system is operable to receive said CW optical signal in said silicon photonic interposer from an optical source assembly coupled to a grating coupler in said one of first of said plurality of reticle sections in said silicon photonic interposer. 

As per claim 3, The method according to claim 2, comprising receiving said CW optical signal in said silicon photonic interposer from an optical source assembly coupled to a grating coupler in said first of said plurality of reticle sections in said silicon photonic interposer.
As per claim 6, The system according to claim 4, wherein said integrated optical communication system is operable to communicate said CW optical signal from said first of said plurality of reticle sections to a second of said plurality of reticle sections utilizing a second waveguide, wherein said second waveguide comprises a taper region at a boundary between said first and second reticle sections, said taper region expanding an optical mode of said communicated optical signal prior to said boundary and narrowing said optical mode after said boundary.

As per claim 1, A method for communication, the method comprising: in an integrated optical communication system comprising one or more complementary metal-oxide semiconductor (CMOS) electronics die coupled to a silicon photonic interposer, wherein the silicon photonic interposer comprises a plurality of reticle sections: communicating an optical signal between two of said plurality of reticle sections utilizing a waveguide, wherein said waveguide comprises a taper region at a boundary between said two of said plurality of reticle sections, said taper region expanding an optical mode of said communicated optical signal prior to said boundary and narrowing said optical mode after said boundary.  

As per claim 7, The system according to claim 4, wherein said integrated optical communication system is operable to generate a modulated optical signal by processing said received CW optical signal based on a first electrical signal received from one of said one or more CMOS electronics die. 
As per claim 5, The method according to claim 2, comprising generating a modulated optical signal by processing said received CW optical signal based on a first electrical signal received from one of said one or more CMOS electronics die.
As per claim 8, The system according to claim 7, wherein said integrated optical communication system is operable to process said received CW optical signal utilizing an optical modulator in said silicon photonic interposer. 
 As per claim 6, The method according to claim 5, comprising processing said received CW optical signal utilizing an optical modulator in said silicon photonic interposer.
As per claim 9, The system according to claim 7, wherein said integrated optical communication system is operable to communicate said generated modulated optical signal between two of said plurality of reticle sections. 
As per claim 7, The method according to claim 5, comprising communicating said generated modulated optical signal between two of said plurality of reticle sections.
As per claim 10, The system according to claim 9, wherein said integrated optical  generate a second electrical signal in said silicon photonic interposer using a photodetector integrated in said silicon photonic interposer.  
As per claim 8, The method according to claim 7, comprising generating a second electrical signal in said silicon photonic interposer using a photodetector integrated in said silicon photonic interposer.
As per claim 11, The system according to claim 1, wherein said taper region comprises a region of expansion from a first width up to a second width, a region extending across said boundary between said two of said plurality of reticle sections at said second width, and a region tapering back down to the first width. 
As per claim 10, The method according to claim 1, wherein said taper region comprises a region of expansion from a first width up to a second width, a region extending across said boundary between said two of said plurality of reticle sections at said second width, and a region tapering back down to said first width.
As per claim 12, A system for communication, the system comprising: an integrated optical communication system comprising one or more complementary metal-oxide semiconductor (CMOS) electronics die coupled to a silicon photonic interposer, wherein the silicon photonic interposer comprises a plurality of reticle sections, said silicon photonic interposer further comprising a waveguide for communicating an optical signal between first and second reticle sections of the plurality of reticle sections, wherein said waveguide comprises a taper region at a boundary between said first and second reticle sections of the plurality of reticle sections, said taper region expanding an optical mode of said communicated optical signal prior to said boundary and narrowing said optical mode after said boundary; and wherein at least a first CMOS electronics die of the one or more CMOS electronics die is coupled to the first and second reticle sections.  
As per claim 11, A system for communication, the system comprising: an integrated optical communication system comprising one or more complementary metal-oxide semiconductor (CMOS) electronics die coupled to a silicon photonic interposer, wherein the silicon photonic interposer comprises a plurality of reticle sections, said integrated optical communication system being operable to: communicate an optical signal between two of said plurality of reticle sections utilizing a waveguide, wherein said waveguide comprises a taper region at a boundary between said two of said plurality of reticle sections, said taper region expanding an optical mode of said communicated optical signal prior to said boundary and narrowing said optical mode after said boundary.

As per claim 15, The system of claim 12, wherein said integrated optical communication system is operable to receive a continuous wave (CW) optical signal in a first of said plurality of reticle sections in said silicon photonic interposer from an optical source external to said silicon photonic interposer. 
As per claim 12, The system according to claim 11, wherein said integrated optical communication system is operable to receive a continuous wave (CW) optical signal in a first of said plurality of reticle sections in said silicon photonic interposer from an optical source external to said silicon photonic interposer.

As per claim 16, The system according to claim 15, wherein said integrated optical communication system is operable to receive said CW optical signal in said silicon photonic interposer from an optical source assembly coupled to a grating coupler in said one of first of said plurality of reticle sections in said silicon photonic interposer.  
  As per claim 13, The system according to claim 12, wherein said integrated optical communication system is operable to receive said CW optical signal in said silicon photonic interposer from an optical source assembly coupled to a grating coupler in said one of first of said plurality of reticle sections in said silicon photonic interposer.

In regards to Claim 12 although  the Patent Application No : 9,948,402 does not explicitly mention “wherein at least a first CMOS electronics die of the one or more CMOS electronics die is coupled to the first and second reticle sections.”, It would have been obvious to one in the ordinary skills in the art to understand that the Patent application shows within FIG. 2A the e-die ( the CMOS die) is connected/coupled to the reticle sections (203A & 203B)  and detailed within Paragraph [0028-0030]) .  

As per claim 17, The system according to claim 15, wherein said integrated optical communication system is operable to communicate said CW optical signal from said first of said plurality of reticle sections to a second of said plurality of reticle sections utilizing a second waveguide, wherein said second waveguide comprises a taper region at a boundary between said first and second reticle sections, said taper region expanding an optical mode of said communicated optical signal prior to said boundary and narrowing said optical mode after said boundary. 

As per claim 11, A system for communication, the system comprising: …integrated optical communication system being operable to: communicate an optical signal between two of said plurality of reticle sections utilizing a waveguide, wherein said waveguide comprises a taper region at a boundary between said two of said plurality of reticle sections, said taper region expanding an optical mode of said communicated optical signal prior to said boundary and narrowing said optical mode after said boundary.
As per claim 18, The system according to claim 15, wherein said integrated optical communication system is operable to generate a modulated optical signal by processing said received CW optical signal based on a first electrical signal received from one of said one or more CMOS electronics die. 
As per claim 15, The system according to claim 12, wherein said integrated optical communication system is operable to generate a modulated optical signal by processing said received CW optical signal based on a first electrical signal received from one of said one or more CMOS electronics die.
As per claim 19, The system according to claim 18, wherein said integrated optical communication system is operable to process said received CW optical signal utilizing an optical modulator in said silicon photonic interposer. 

As per claim 16,  The system according to claim 15, wherein said integrated optical communication system is operable to process said received CW optical signal utilizing an optical modulator in said silicon photonic interposer.
As per claim 20, The system according to claim 18, wherein said integrated optical communication system is operable to communicate said generated modulated optical signal between two of said plurality of reticle sections. 
As per claim 17, The system according to claim 11, wherein said integrated optical communication system is operable to communicate said generated modulated optical signal between two of said plurality of reticle sections.
As per claim 21, The system according to claim 20, wherein said integrated optical communication system is operable to generate a second electrical signal in said silicon photonic interposer using a photodetector integrated in said silicon photonic interposer. 
As per claim 18, The system according to claim 17, wherein said integrated optical communication system is operable to generate a second electrical signal in said silicon photonic interposer using a photodetector integrated in said silicon photonic interposer.
As per claim 22, The system according to claim 12, wherein said taper region comprises a region of expansion from a first width up to a second width, a region extending across said boundary between said two of said plurality of reticle sections at said second width, and a region tapering back down to the first width.  
As per claim 19,The system according to claim 11, wherein said taper region comprises a region of expansion from a first width up to a second width, a region extending across said boundary between said two of said plurality of reticle sections at said second width, and a region tapering back down to the first width.



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Allowable Subject Matter

3.          Claims 2,3,13  and 14  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claims 2 and 13, prior art of record does not teach or suggest the limitation mentioned within claims 2 and 13 “…comprising one or more conductive pillars mechanically and electrically coupling the first CMOS electronics die to the silicon photonic interposer.”

As to claims 3 and 14, the following claims depend on objected allowable claims 2 and 13 respectively , therefore the following  claims 3 and 1 are considered objected as allowable over prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax # is (571)273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637
1710